OPINION — AG — THE EFFECT CAN BE GIVEN HERE TO BOTH OF THE STATUTORY PROVISIONS TO WHICH YOU REFER (19 Ohio St. 1961 137.1 [19-137.1] AND 22 Ohio St. 1961 464 [22-464]). IT IS THE OPINION OF THE ATTORNEY GENERAL THAT SAID STATUTES SHOULD BE RECONCILED, AND YOUR QUESTION ANSWERED AT THE SAME TIME, AS FOLLOWS: HOUSE BILL NO. 908 IS APPLICABLE ONLY TO THOSE COUNTIES WHICH HAVE NOT CREATED THE PUBLIC DEFENDER SYSTEM UNDER 19 Ohio St. 1961 137.1 [19-137.1] OR UNDER OTHER SIMILAR ENABLING STATUTES. (CHARLES OWENS)